Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, “a buoyancy chamber” should read --the buoyancy chamber-- since a buoyancy chamber was previously recited in claim 8. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dedman et al. (U.S. 2018/0080308A1), in view of Fripp et al. (U.S. 2014/0174757A1). 
Regarding claim 1, Dedman et al. downhole apparatus (downhole assembly of fig. 1) comprising: a casing string (100, fig. 1); a fluid barrier (132) connected in the casing string (100, see fig. 1); an outer case (120, 118, 122) connected in the casing string (100) above the fluid barrier (132), the outer case (120, 118, 122) comprising: an upper outer case (120) connected in the casing string (100); a lower outer case (122) connected in the casing string (100); and a connecting sleeve (118) connected at one end to the upper outer case (120) and at a second end to the lower outer case (122); and 
a plug (124) positioned in the outer case above the fluid barrier (130), the plug (124) and fluid barrier (130) comprising upper and lower ends of a buoyancy chamber (130) in the casing string (100).
However, Dedman et al. fail to teach a pressure actuated rupture disk located in a rupture disk port in the upper outer case; a degradable plug positioned in the outer case above the fluid barrier; an annular space being defined between the connecting sleeve and the degradable plug, the rupture disk port in the upper outer case in communication with the annular space to communicate a degrading fluid from an interior of the upper outer case to the annular space.
Fripp et al. teach a downhole apparatus (10, fig. 1) for removing a degradable plug (22). A pressure actuated rupture disk (port 20 includes a rupture disk, refer to para 0017) located in a rupture disk port (20) in an upper outer case (see fig. 1 below); the degradable plug (22) positioned in an outer case (see fig. 1 below); 
an annular space (even though not shown in drawings, there is an annular space between connecting sleeve and housing 24 since fluid communication exits between ports 20 and 28; refer to para 0015, also see fig. 2) being defined between the connecting sleeve and the degradable plug (see fig. 1 below), the rupture disk port (20) in the upper outer case in communication with the annular space to communicate a degrading fluid from an interior of the upper outer case to the annular space (see fig. 1 and refer to para 0015).

    PNG
    media_image1.png
    540
    775
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the float collar tool 116 of Dedman with tool 10 of Fripp et al. to include a pressure actuated rupture disk located in a rupture disk port in the upper outer case; a degradable plug positioned in the outer case above the fluid barrier; an annular space being defined between the connecting sleeve and the degradable plug, the rupture disk port in the upper outer case in communication with the annular space to communicate a degrading fluid from an interior of the upper outer case to the annular space, since the float collar tool 116 of Dedman and tool 10 of Fripp et al. are both tools that provide a temporary blockage of flow, for the purpose of optimization. 



Regarding claim 2, the combination of Dedman et al. and Fripp et al. teach all the features of this claim as applied to claim 1 above; Fripp et al. further teach a non-permeable cap (56) covering an upper end of the degradable plug (22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dedman et al. to have a non-permeable cap covering an upper end of the degradable plug, as taught by Fripp et al., for preventing the degradation plug from degrading too soon or before the set time when the casing has not been run to its desired location in the wellbore.  
Regarding claim 7, the combination of Dedman et al. and Fripp et al. teach all the features of this claim as applied to claim 3 above; Fripp et al. further teach the outer case (see fig. 1 above) defining a fluid chamber (19) containing, the degrading fluid (refer to para 0014).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dedman et al. to have the outer case defining a fluid chamber containing, the degrading fluid, as taught by Fripp et al., for holding the degrading fluid as the casing is run in the wellbore.  
Claims 4, 8, 11, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dedman et al. (U.S. 2018/0080308A1), in view of Fripp et al. (U.S. 2014/0174757A1) and Robb et al. (U.S. 6161622).
Regarding claim 4, the combination of Dedman et al. and Fripp et al. teach all the features of this claim as applied to claim 3 above; Fripp et al. further teach a plug housing (52), the degradable plug (50) being fixed in the plug housing (see fig. 2), the plug housing defining a port (64, fig. 3) through a wall thereof (see fig. 3) configured to communicate fluid from the annular space (60) to the degradable plug (50; see fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dedman et al. and Fripp et al. to have a plug housing, the degradable plug being fixed in the plug housing, the plug housing defining a port through a wall thereof configured to communicate fluid from the annular space to the degradable plug., as taught by Fripp et al., for creating a passage to allow flow of the degrading fluid to degrade the degradable plug when it’s time to do so. 
However, the combination of Dedman et al. and Fripp et al. fail to teach ports.
Robb et al. teach a degradable plug (18, fig. 1A, refer to col. 2 lines 35-40) comprising ports (see fig. 1A showing two ports next to 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dedman et al. and Fripp et al. to have ports, as taught by Robb et al. for the purpose of degrading the degradable plug faster as compared to only one port. 
Regarding claim 8, Dedman et al. disclose a downhole apparatus (downhole assembly of fig. 1) comprising: a plug assembly (124), the plug assembly (124) comprising a plug housing (125) with a plug (127) fixed therein (see fig. 2 and refer to para 0025); an upper outer case (120) connected at a lower end to the plug assembly (124; via 118) and connected in a casing string (100) at an upper end thereof (see fig. 2), a lower outer case (122) connected at an upper end to the plug assembly (see fig. 2, via 118); a connecting sleeve (118) connecting the upper (120) and lower outer cases (122), a flow barrier (132) connected in the casing string (100) below the plug (127), 
the flow barrier (132) and plug (127) defining a buoyancy chamber (130) in the casing string (100; see fig. 2 and refer to para 0023 and 0026).
However, Dedman et al. fail to teach a degradable plug; the degradable plug housing having a plurality of ports therein; the upper outer case having a pressure actuated rupture disk located in a rupture disk port in a wall thereof, the connecting sleeve and plug assembly defining an annular space therebetween configured to receive a plug degrading fluid, the plug degrading fluid communicated to the degradable plug through the plurality of ports in the plug housing. 
Fripp et al. teach a downhole apparatus (22, fig. 1 or 50, fig. 2) comprising a degradable plug (50), the degradable plug housing (24) having a port (28) therein; an upper outer case (see fig. 1 above) having a pressure actuated rupture disk (port 20 includes a rupture disk, refer to para 0017) located in a rupture disk port (20) in a wall thereof (see fig. 1); a connecting sleeve (30) and plug assembly (52) defining an annular space (60 therebetween (see fig. 2) configured to receive a plug degrading fluid (refer to para 0021), the plug degrading fluid communicated to the degradable plug (22) through the port (28) in the plug housing (24; refer to para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the float collar tool 116 of Dedman with tool 10 of Fripp et al. to include a degradable plug; the degradable plug housing having a port therein; the upper outer case having a pressure actuated rupture disk located in a rupture disk port in a wall thereof, the connecting sleeve and plug assembly defining an annular space therebetween configured to receive a plug degrading fluid, the plug degrading fluid communicated to the degradable plug through the port in the plug housing, since the float collar tool 116 of Dedman and tool 10 of Fripp et al. are both tools that provide a temporary blockage of flow, for the purpose of optimization. 
However, the combination of Dedman et al. and Fripp et al. fail to teach a plurality of ports. 
Robb et al. teach a degradable plug (18, fig. 1A, refer to col. 2 lines 35-40) comprising a housing having a plurality of ports (see fig. 1A showing two ports next to 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dedman et al. and Fripp et al. to include a plurality of ports, as taught by Robb et al. for the purpose of degrading the degradable plug faster as compared to only one port. 
Regarding claim 11, the combination of Dedman et al., Fripp et al., and Robb et al. teach all the features of this claim as applied to claim 8 above; Fripp et al. further teach a non-permeable cap (56, figs. 1-2) covering an upper end of the degradable plug (22, refer to para 0020).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dedman et al. to have a non-permeable cap covering an upper end of the degradable plug, as taught by Fripp et al., for preventing the degradation plug from degrading too soon or before the set time when the casing has not been run to its desired location in the wellbore.  
Regarding claim 13, the combination of Dedman et al., Fripp et al., and Robb et al. teach all the features of this claim as applied to claim 8 above; Dedman et al. further disclose the downhole apparatus (116) defining an upper end of a buoyancy chamber (130) in the casing string (refer to para 0023).  
Regarding claim 14, the combination of Dedman et al., Fripp et al., and Robb et al. teach all the features of this claim as applied to claim 8 above; Fripp et al. further teach the upper outer case (see fig. 1 above) defining a fluid chamber (19) containing the degrading fluid (refer to para 0014).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dedman et al. to have the outer case defining a fluid chamber containing, the degrading fluid, as taught by Fripp et al., for holding the degrading fluid as the casing is run in the wellbore.
Regarding claim 15, Dedman et al. disclose a downhole apparatus (downhole assembly of fig. 1) comprising: a plurality of casing joints (100) defining a casing string (see fig. 1); 42018-IPM-102721 U1 US a plug assembly (124, see fig. 2 and refer to para 0025) connected in the casing string (100), the plug assembly (124) comprising a plug housing (125) with a plug (127) fixed therein (see fig. 2), the plug (127) configured to block flow through the casing string (100) until the casing string reaches a desired depth in a wellbore (refer to para 0025); 
an outer case (120, 118, 122) connected in the casing string (100), and a flow barrier (132) positioned in the casing string(100) below the plug (127), the plug (127) and the flow barrier (132) defining upper and lower ends of a buoyancy chamber (130) in the casing (100; refer to para 0023 and 0025).
However, Dedman et al. fail to teach a degradable plug; the plug housing having a plurality of ports defined therein; the outer case and the plug assembly defining an annular space configured to receive a degrading fluid from an interior of the casing string, the degrading fluid being communicated from the annular space to the degradable plug through the plurality of ports in the plug housing.
Fripp et al. teach a downhole apparatus (22, fig. 1) comprising a degradable plug (22), the degradable plug housing (24) having a port (28) therein; a connecting sleeve (30) and plug assembly defining an annular space (even though not shown in drawings, there is an annular space between connecting sleeve and housing 24 since fluid communication exits between ports 20 and 28; refer to para 0015, also see fig. 2) therebetween configured to receive a degrading fluid (refer to para 0021) from an interior (19) of the tool, the plug degrading fluid communicated from the annular space to the degradable plug (22) through the port (28) in the plug housing (24; refer to para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the float collar tool 116 of Dedman with tool 10 of Fripp et al. to include a degradable plug; the plug housing having a port defined therein; the outer case and the plug assembly defining an annular space configured to receive a degrading fluid from an interior of the casing string, the degrading fluid being communicated from the annular space to the degradable plug through the port in the plug housing, since the float collar tool 116 of Dedman and tool 10 of Fripp et al. are both tools that provide a temporary blockage of flow, for the purpose of optimization. 
However, the combination of Dedman et al. and Fripp et al. fail to teach a plurality of ports. 
Robb et al. teach a degradable plug (18, fig. 1A, refer to col. 2 lines 35-40) comprising a housing having a plurality of ports (see fig. 1A showing two ports next to 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dedman et al. and Fripp et al. to include a plurality of ports, as taught by Robb et al. for the purpose of degrading the degradable plug faster as compared to only one port. 
Regarding claim 19, the combination of Dedman et al.,  Fripp et al., and Robb et al.  teach all the features of this claim as applied to claim 15 above; Fripp et al. further teach a closed fluid chamber (19, fig. 1) positioned above the plug assembly (22), the closed fluid chamber containing the degrading fluid (refer to para 0014-0015).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dedman et al. to have a closed fluid chamber positioned above the plug assembly, the closed fluid chamber containing the degrading fluid., as taught by Fripp et al. during the substitution process of using the degradable plug, for holding the degrading fluid when running the casing in the wellbore. 
Regarding claim 20, the combination of Dedman et al., Fripp et al., and Robb et al. teach all the features of this claim as applied to claim 15 above; Fripp et al. further teach wherein the degrading fluid is delivered through the casing string (the wellbore fluid in the axial passageway 19 is part of the casing string and is used to degrade the degradable plug (refer to para 0021).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dedman et al. (U.S. 2018/0080308A1), in view of Fripp et al. (U.S. 2014/0174757A1) and Robb et al. (U.S. 6161622) as applied to claim 11 above, and further in view of Shy et al. (U.S. 5765641).
Regarding claim 12, the combination of Dedman et al., Fripp et al., and Robb et al. teach all the features of this claim as applied to claim 11 above; however, the combination of Dedman et al., Fripp et al., and Robb et al. fail to teach wherein the non-permeable cap comprises a rubber coating.  
Shy et al. teach degradable plug (178, fig. 4C) comprising a non-permeable cap (180) comprises a rubber coating (refer to col. 13 lines 31-39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Dedman et al., Fripp et al., and Robb et al. to have the non-permeable cap comprises a rubber coating, as taught by Shy et al. as an alternative material for making the non-permeable cap covering the upper end of the degradable plug. The non-permeable cap as a rubber coating can also be used for the purpose of design optimization to improve sealing of the plug from the degrading fluid.  
Response to Arguments
Applicant's arguments filed on 02/08/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 8, and 15, applicant argues that plug of Dedman et al. is a rupture disk while that of Fripp is a degradable plug, so substituting one type of plug for another will not work since Dedman operates by moving piston 136 to rupture barrier 127 while Fripp operates by channeling a degrading fluid along an annular space to degrade the degradable plug.
This argument is moot because the examiner has applied a new interpretation of the prior art. In the new interpretation, the float collar tool 116 of Dedman has been substituted with tool 10 of Fripp et al. since the float collar tool 116 of Dedman and tool 10 of Fripp et al. are equivalent as both are tools that provide a temporary blockage of flow, for the purpose of design optimization. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giroux (U.S. 20190352994)  teaches a casing string run into a wellbore with a buoyancy chamber; wherein a fluid barrier with buoyancy chamber between a plug allow casing to be easily installed in well (para 0071).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/04/27/2022